Per Curiam:
The learned county judge has found in this case that the mortgage in question was delivered by Mrs. Burgeson upon condition that she should receive the sum of $4,500 thereon. We do not take this view of the evidence, but are of the opinion that the mortgage was executed and delivered with the intention that it should be used in securing a loan to her husband from a bank and that such was exactly the use to which it was put. The mortgage is, therefore, valid. Certain findings of fact are disapproved and reversed; conclusions of law disapproved; new findings of fact and conclusions of law made. The judgment should be modified and as modified affirmed, with costs both in the trial court and upon this appeal to the defendant Woodlawn Trust and Savings Bank against the plaintiff.
All concur. Present — Hubbs, P. J., Clark, Davis, Sears and Taylor, JJ.
Judgment modified in accordance with the opinion and as so modified affirmed, with costs at Trial Term and in this court to the defendant Woodlawn Trust and Savings Bank against the plaintiff. Findings of fact disapproved and reversed and conclusions of law disapproved, and new findings of fact and conclusions of law made in accordance with the opinion.